F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                       October 19, 2005
                            FOR THE TENTH CIRCUIT
                                                                        Clerk of Court

    TONY LORENZO SNYDER,

                Plaintiff-Appellant,
                                                       No. 04-6242
     v.                                          (D.C. No. 02-CV-1721-R)
                                                       (W.D. Okla.)
    JOHN WHETSEL, Sheriff sued in his
    individual capacity; JOHNNY DIRCK,
    sued in his individual capacity; CLIFF
    URANGA, Captain sued in his
    individual capacity; BOBBY
    CARSON, Captain sued in his
    individual capacity; A. HARMON,
    Oklahoma City police officer sued in
    his individual capacity; JOHN
    DOES 1-7, Detention Officers sued in
    their individual capacities;
    CARPENTER, Detention Officer sued
    in his individual capacity;
    GRANNADA, sued in his individual
    capacity; JANE DOE, sued in her
    individual capacity; SHOOPMAN,
    Detention Officer sued in his
    individual capacity.

                Defendants-Appellees.




                            ORDER AND JUDGMENT          *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before HENRY, ANDERSON , and TYMKOVICH , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Pro se plaintiff Tony Lorenzo Snyder appeals the district court’s dismissal

of his 42 U.S.C. § 1983 civil rights complaint, and that court’s denial of his

request for appointment of counsel. We have jurisdiction under 28 U.S.C. § 1291

and affirm.

       Mr. Snyder’s eleven-count complaint alleges that while he was a pretrial

detainee in the Oklahoma County Detention Center defendants violated certain of

his rights guaranteed by the United States Constitution. The district court adopted

the magistrate judge’s report and recommendation, dismissing without prejudice

counts one, two, and six, concerning excessive force and conspiracy, for failure to

exhaust administrative remedies under 42 U.S.C. § 1997e(a), and dismissing

without prejudice the remaining eight counts for failure to state a claim under

Fed. R. Civ. P. 12(b)(6) and 8(a).   1
                                         The district court, by separate order, also


1
      When a prisoner’s complaint concerning prison conditions contains one or
more unexhausted claims, the district court usually must dismiss the complaint in
                                                                     (continued...)

                                             -2-
denied Mr. Snyder’s motion for appointment of counsel. This appeal, in which

Mr. Snyder challenges the dismissal of counts one, two, and six, and the denial of

his motion to appoint counsel, followed.

       We review a district court’s decision regarding exhaustion de novo.

Jernigan v. Stuchell , 304 F.3d 1030, 1032 (10th Cir. 2002). We review a district

court’s denial of a motion for appointment of counsel in a civil case for abuse of

discretion. Rucks v. Boergermann , 57 F.3d 978, 979 (10th Cir. 1995). Because

Mr. Snyder is representing himself, we construe his pleadings liberally.       Hall v.

Bellmon , 935 F.2d 1106, 1110 (10th Cir. 1991).

       The Prison Litigation Reform Act (PLRA) requires prisoners to timely and

completely exhaust available administrative remedies before filing suit under 42

U.S.C. § 1983 concerning prison conditions. 42 U.S.C. § 1997e(a);          Booth v.

Churner , 532 U.S. 731, 741 (2001);    Jernigan , 304 F.3d at 1032. In a § 1983

action, the burden is on the prisoner to sufficiently plead exhaustion, which

includes supplying supporting documentation of exhaustion, or in its absence,



1
 (...continued)
its entirety and without prejudice to refiling. Ross v. County of Bernalillo, 365
F.3d 1181, 1189, 1190 (10th Cir. 2004); 42 U.S.C. 1997e(a) (prohibiting an
“action” from proceeding until available administrative remedies are exhausted).
But where, as here, “a claim . . . fails to state a claim upon which relief can be
granted, . . . the court may dismiss the underlying claim without first requiring the
exhaustion of administrative remedies,” Ross, 365 F.3d at 1190 n.13 (quoting
§ 1997e(c)(2)).

                                            -3-
describing with specificity prison grievance proceedings.      Steele v. Fed. Bureau of

Prisons , 355 F.3d 1204, 1209-10 (10th Cir. 2003),      cert. denied , 125 S. Ct. 344

(2004).

       Mr. Snyder asserts that the district court erroneously dismissed counts one,

two, and six because he attempted to exhaust his administrative remedies. Our

review of the record reveals that Mr. Snyder’s attempts amounted to general

allegations that he had submitted requests to staff that were never answered, and

general allegations that he had requested grievance forms that were not provided.

His complaint did not, with respect to counts one, two, or six, make the

particularized averments of exhaustion that our case law requires.       See id. at 1211

(stating that action must be dismissed under § 1997e where particularized

averments concerning exhaustion are absent). We therefore see no error in the

district court’s dismissal without prejudice of these three counts for failure to

exhaust administrative remedies.

       Mr. Snyder also challenges the district court’s denial of his motion for

appointment of counsel, claiming that he “litigated from a cell . . . without [a] law

library . . . [which] is unfair on its face,” Aplt. Br. at 19. In a similar vein, he

argues that, without counsel, he has been unable to demonstrate his attempts to

exhaust administrative remedies. “The appointment of counsel in a civil case is

left to the sound discretion of the district court.”   Shabazz v. Askins , 14 F.3d 533,


                                               -4-
535 (10th Cir. 1994). The district court in this case considered the factors

pertinent to deciding whether to appoint counsel and found appointment of

counsel unnecessary.   See Rucks , 57 F.3d at 979 (listing factors). Our review

leads us to conclude that the district court did not abuse its discretion in reaching

that conclusion.

      Mr. Snyder’s motion to proceed on appeal in forma pauperis is GRANTED,

and we remind him that he remains obligated to make partial payments until the

entire appellate filing fee is paid. Both the district court’s July 15, 2004, order

dismissing Mr. Snyder’s civil rights complaint without prejudice to refiling, and

that court’s July 7, 2004, order denying Mr. Snyder’s motion for appointment of

counsel, are AFFIRMED. The mandate shall issue forthwith.



                                                      Entered for the Court



                                                      Timothy M. Tymkovich
                                                      Circuit Judge




                                          -5-